                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 1 of 14



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    3    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    4    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    5
                                                                                                                         Attorneys for Defendants
                                                                                                                    6    City of Antioch, Officers Michael Mortimer and Ryan White

                                                                                                                    7

                                                                                                                    8                                 UNITED STATES DISTRICT COURT
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                NORTHERN DISTRICT OF CALIFORNIA
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11
                                                                                                                         GREG BANKS, individually and as                 Case No. C18-7391 HSG
                                                                                                                   12    successor-in-interest of the ESTATE OF
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         NATHAN BANKS, and ALEXIS                        ANSWER TO FIRST AMENDED
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    AVALOS individually and as successor-in-        COMPLAINT FOR WRONGFUL DEATH
                                                                                                                         interest of the ESTATE OF NATHAN                AND DAMAGES
                                                                                                                   14    BANKS,

                                                                                                                   15                  Plaintiffs,

                                                                                                                   16           vs.

                                                                                                                   17    OFFICER MICHAEL MORTIMER;
                                                                                                                         OFFICER RYAN WHITE; CITY OF
                                                                                                                   18    ANTIOCH; DAWNMARIE DELUCCHI;
                                                                                                                         and DOES 1-15,
                                                                                                                   19
                                                                                                                                       Defendants.
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22          Defendants CITY OF ANTIOCH, MICHAEL MORTIMER, AND RYAN WHITE

                                                                                                                   23   (“Defendants” or “Antioch Defendants”) respond as follows to Plaintiffs’ First Amended

                                                                                                                   24   Complaint for Damages (“FAC”). See ECF 52.

                                                                                                                   25                                       I NTRO DUCT IO N

                                                                                                                   26          1.     Defendants neither admit nor deny the allegations in the Introduction portion (ECF

                                                                                                                   27   52, ¶¶ 1-3) of Plaintiffs’ FAC because it includes contentions and legal matters not proper for

                                                                                                                   28   admission or denial.
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES –
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 2 of 14



                                                                                                                    1                                           J URIS DI CT IO N

                                                                                                                    2           2.       Defendants admit that the jurisdiction appears proper, but denies the remaining

                                                                                                                    3   allegations in Paragraph 4.

                                                                                                                    4                                  INTRADISTRICT ASSIGNMENT

                                                                                                                    5           3.       Defendants admit that venue is proper as the alleged incident occurred in Contra

                                                                                                                    6   Costa County, within the Northern District of California, but deny the remaining allegations in

                                                                                                                    7   Paragraphs 5 and 6.

                                                                                                                    8                                               PA R T I E S
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9      A.         Plaintiffs and Decedent
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           4.       Defendants neither admit nor deny the allegations in Paragraph 7 because it includes

                                                                                                                   11   contentions and legal matters not proper for admission or denial, nor do Defendants have any

                                                                                                                   12   personal knowledge of those contentions.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13           5.       Defendants neither admit nor deny the allegations in Paragraph 8 because it includes

                                                                                                                   14   contentions and legal matters not proper for admission or denial, nor do Defendants have any

                                                                                                                   15   personal knowledge of those contentions.

                                                                                                                   16           6.       Defendants neither admit nor deny the allegations in Paragraph 9 because it includes

                                                                                                                   17   contentions and legal matters not proper for admission or denial, nor do Defendants have any

                                                                                                                   18   personal knowledge of those contentions.

                                                                                                                   19           7.       Defendants neither admit nor deny the allegations in Paragraph 10 because it
                                                                                                                   20   includes contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   21   any personal knowledge of those contentions.

                                                                                                                   22           8.       Defendants neither admit nor deny the allegations in Paragraph 11 because it

                                                                                                                   23   includes contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   24   any personal knowledge of those contentions.

                                                                                                                   25           9.       Defendants neither admit nor deny the allegations in Paragraph 12 because it

                                                                                                                   26   includes contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   27   any personal knowledge of those contentions.

                                                                                                                   28           10. Defendants neither admit nor deny the allegations in Paragraph 13 because it
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT         2
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 3 of 14



                                                                                                                    1   includes contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                    2   any personal knowledge of those contentions.

                                                                                                                    3      B.         Defendants

                                                                                                                    4           11.      Defendants admit that the City of Antioch is a public entity, duly organized and

                                                                                                                    5   existing under the laws of the State of California, as alleged in Paragraph 14.

                                                                                                                    6           12.      Defendants admit that Antioch Police Department is operated by the City of

                                                                                                                    7   Antioch. Defendants neither admit nor deny the remaining allegations in Paragraph 15 because it

                                                                                                                    8   includes contentions and legal matters not proper for admission or denial.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9           13.      Defendants neither admit nor deny the allegations in Paragraph 16 because it
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   11           14.      Defendants neither admit nor deny the allegations in Paragraph 17 because it

                                                                                                                   12   includes contentions and legal matters not proper for admission or denial.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13           15.      Defendants admit that Michael Mortimer and Ryan White are and/or were

                                                                                                                   14   employees with the Antioch Police Department at the time of Decedent’s death, as alleged in

                                                                                                                   15   Paragraph 18.

                                                                                                                   16           16.      Defendants neither admit nor deny the allegations in Paragraph 19 because it

                                                                                                                   17   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   18           17.      Defendants neither admit nor deny the allegations in Paragraph 20 because it

                                                                                                                   19   includes contentions and legal matters not proper for admission or denial.
                                                                                                                   20           18.      Defendants neither admit nor deny the allegations in Paragraph 21 because it

                                                                                                                   21   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   22           19.      Defendants neither admit nor deny the allegations in Paragraph 22 because it

                                                                                                                   23   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   24           20.      Defendants neither admit nor deny the allegations in Paragraph 23 because it

                                                                                                                   25   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   26           21.      Defendants neither admit nor deny the allegations in Paragraph 24 because it

                                                                                                                   27   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   28           22. Defendants neither admit nor deny the allegations in Paragraph 25 because it
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT         3
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 4 of 14



                                                                                                                    1   includes contentions and legal matters not proper for admission or denial.

                                                                                                                    2          23.     Defendants neither admit nor deny the allegations in Paragraph 26 because it

                                                                                                                    3   includes contentions and legal matters not proper for admission or denial.

                                                                                                                    4          24.     Defendants neither admit nor deny the allegations in Paragraph 27 because it

                                                                                                                    5   includes contentions and legal matters not proper for admission or denial.

                                                                                                                    6          25.     Defendants neither admit nor deny the allegations in Paragraph 28 because it

                                                                                                                    7   includes contentions and legal matters not proper for admission or denial.

                                                                                                                    8          26.     Defendants neither admit nor deny the allegations in Paragraph 29 because it
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   includes contentions and legal matters not proper for admission or denial.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10          27.     Defendants neither admit nor deny the allegations in Paragraph 30 because it

                                                                                                                   11   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   12          28.     Defendants neither admit nor deny the allegations in Paragraph 31 because it
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   14          29.     Defendants neither admit nor deny the allegations in Paragraph 32 because it

                                                                                                                   15   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   16          30.     Defendants neither admit nor deny the allegations in Paragraph 33 because it

                                                                                                                   17   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   18          31.     Defendants neither admit nor deny the allegations in Paragraph 34 because it

                                                                                                                   19   includes contentions and legal matters not proper for admission or denial.
                                                                                                                   20                          PUBLIC ENTITY CLAIMS PRESENTATION

                                                                                                                   21          32.     Defendants neither admit nor deny the allegations in Paragraph 35 because it

                                                                                                                   22   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   23          33.     Defendants neither admit nor deny the allegations in Paragraph 36 because it

                                                                                                                   24   includes contentions and legal matters not proper for admission or denial.

                                                                                                                   25                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
                                                                                                                   26          A.      Pattern of Unconstitutional Conduct and Failure to Properly Train
                                                                                                                   27          34.     Defendants neither admit nor deny the allegations in Paragraphs 37 through 42
                                                                                                                   28   because they include contentions and legal matters not proper for admission or denial.
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT              4
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 5 of 14



                                                                                                                    1          B.      Failure to Adequately Investigate and Reprimand Police Officer
                                                                                                                                       Misconduct
                                                                                                                    2
                                                                                                                               35.     Defendants neither admit nor deny the allegations in Paragraphs 43 through 46
                                                                                                                    3
                                                                                                                        because they include contentions and legal matters not proper for admission or denial.
                                                                                                                    4
                                                                                                                               C.      June 16, 2017 Officer-Involved Killing of Nathan Banks
                                                                                                                    5
                                                                                                                               36.     In answering the allegations in Paragraphs 47 through 56, Defendants respond as
                                                                                                                    6
                                                                                                                        follows: On June 16, 2017, at approximately 11:30 p.m., Antioch Police Department (APD)
                                                                                                                    7
                                                                                                                        Corporal (“Cpl”) Mortimer was on patrol in the City of Antioch when he noticed a white
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                        Volkswagen Passat vehicle parked facing him in front of a house where he had contacted other
                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                        people earlier that evening, in this area that is known for high crime and violence. When he
                                                                                                                   10
                                                                                                                        illuminated the area, he saw Ms. Jennifer Caldwell in the driver seat and Decedent in the front
                                                                                                                   11
                                                                                                                        passenger seat making furtive and suspicious movements inside the car. Cpl. Mortimer pulled his
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        patrol vehicle next to the Volkswagen in the roadway and spoke to Ms. Caldwell, who he knew
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                        from prior contacts.    Ms. Caldwell identified the passenger as “Nate,” who Cpl. Mortimer
                                                                                                                   14
                                                                                                                        immediately recognized from prior contacts and per his reputation as being violent, resistive, and
                                                                                                                   15
                                                                                                                        dangerous. Cpl. Mortimer got out of his patrol vehicle and went to speak to Decedent on the
                                                                                                                   16
                                                                                                                        passenger side of the Volkswagen.
                                                                                                                   17
                                                                                                                               37.     During a brief discussion, Decedent’s attitude suddenly changed and he began
                                                                                                                   18
                                                                                                                        acting strange. Decedent leaned forward and reached towards his back with his left hand, out of
                                                                                                                   19
                                                                                                                        Cpl. Mortimer’s sight. Cpl. Mortimer believed Decedent was reaching for a firearm and knew he
                                                                                                                   20
                                                                                                                        often carried firearms per his prior contacts and general police knowledge. Cpl. Mortimer gave
                                                                                                                   21
                                                                                                                        commands for Decedent to show his hands. Decedent then forcefully attempted to open the
                                                                                                                   22
                                                                                                                        passenger door, but the door hit Cpl. Mortimer in the leg and could not open all the way. Decedent
                                                                                                                   23
                                                                                                                        was still digging in his back waist area and was asking to get out of the car. Cpl. Mortimer had his
                                                                                                                   24
                                                                                                                        flashlight in his left hand and used it as an alternative striking device to try to strike Decedent in
                                                                                                                   25
                                                                                                                        the sternum, but Decedent leaned forward and the flashlight struck him in his forehead.
                                                                                                                   26
                                                                                                                               38.     Decedent then pulled his left hand out from behind his back and reached it over by
                                                                                                                   27
                                                                                                                        Ms. Caldwell in the driver seat. At this point, Cpl. Mortimer saw Decedent had a firearm in his left
                                                                                                                   28
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT                 5
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 6 of 14



                                                                                                                    1   hand. Cpl. Mortimer drew his firearm and ordered to see both of Decedent’s hands, but he did not

                                                                                                                    2   comply and continued to try to push the passenger door open. Cpl. Mortimer lost visual of

                                                                                                                    3   Decedent’s left hand (due to his position up on the sidewalk and Decedent’s movements inside of

                                                                                                                    4   the vehicle), but believed Decedent ditched the firearm out the window. Cpl. Mortimer figured

                                                                                                                    5   since the gun was gone, he would let Decedent out of the car and then he would take him to the

                                                                                                                    6   ground to arrest him. Cpl. Mortimer holstered his firearm and went to grab Decedent as he exited

                                                                                                                    7   the Volkswagen, at this point he saw Decedent still had the gun in his left hand. Cpl. Mortimer

                                                                                                                    8   grabbed Decedent’s shirt, which ripped, but then Decedent got loose and ran away with the firearm
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   in his left hand. Cpl. Mortimer pursued Decedent on foot per his duty as now Decedent was a
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   fleeing suspect with a firearm who had defied multiple lawful orders and was running into a

                                                                                                                   11   populated residential area.

                                                                                                                   12          39.     Cpl. Mortimer pursued Decedent a short distance and gave Decedent commands to
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   stop running, though he did not comply. Decedent suddenly turned west towards the entrance of

                                                                                                                   14   the side yard of 2308 Manzanita Apt. B. As Cpl. Mortimer came around the corner, he saw

                                                                                                                   15   Decedent straddling the fence with his right leg over the fence and with the left side of his body

                                                                                                                   16   exposed to Cpl. Mortimer. As Decedent was moving over the fence, Cpl. Mortimer saw the firearm

                                                                                                                   17   in Decedent’s hand and saw the barrel come around towards him. Believing he was about to be

                                                                                                                   18   shot by Decedent, Cpl. Mortimer fired three shots.

                                                                                                                   19          40.     After the shooting, Decedent fell to the other side of the fence. Cpl. Mortimer
                                                                                                                   20   retreated and waited for cover units to arrive. APD Canine Ofc. White arrived and then the two of

                                                                                                                   21   them breached the fence, they found Decedent laying on the ground with a firearm 1-2 inches away

                                                                                                                   22   from his right hand. Ofc. White immediately sent in his dog to engage the subject and the dog bit

                                                                                                                   23   Decedent on the right leg. Ofc. White used his foot to slide the gun away from Decedent’s right

                                                                                                                   24   hand. Other officers arrive thereafter and rendered medical aid to Decedent, but he was later

                                                                                                                   25   pronounced dead at the scene. The gun found at the scene had Decedent’s DNA on it in several

                                                                                                                   26   places upon testing.

                                                                                                                   27          41.     Defendants deny the remaining allegations in Paragraphs 47 through 56 because

                                                                                                                   28   they include contentions and legal matters not proper for admission or denial.
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT               6
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 7 of 14



                                                                                                                    1                                     CLAIMS FOR RELIEF

                                                                                                                    2                                   FIRST CLAIM FOR RELIEF
                                                                                                                    3                 Fourth Amendment—Unlawful Detention and Arrest (42 U.S.C. § 1983)
                                                                                                                    4           (Against Defendants MICHAEL MORTIMER, SUPERVISORY APD DOES, and APD
                                                                                                                                                          OFFICER DOES)
                                                                                                                    5
                                                                                                                               42.    In answering Paragraphs 57 through 62, Defendants incorporate by reference their
                                                                                                                    6
                                                                                                                        responses to Paragraphs 1 through 56.
                                                                                                                    7
                                                                                                                               43.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                        in Paragraphs 57 through 62 of Plaintiffs’ FAC.
                                                                                                                    9                                  SECOND CLAIM FOR RELIEF
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                     Fourth Amendment—Excessive Force (42 U.S.C. § 1983)
                                                                                                                   11       (Against Defendants MICHAEL MORTIMER, RYAN WHITE, SUPERVISORY APD
                                                                                                                   12                              DOES, and APD OFFICER DOES)
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                               44.    In answering Paragraphs 63 through 70, Defendants incorporate by reference their
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                        responses to Paragraphs 1 through 56.
                                                                                                                   14
                                                                                                                               45.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                   15
                                                                                                                        in Paragraphs 63 through 70 of Plaintiffs’ FAC.
                                                                                                                   16

                                                                                                                   17                                  THIRD CLAIM FOR RELIEF

                                                                                                                   18                 Fourth Amendment—Denial of Medical Care (42 U.S.C. § 1983)

                                                                                                                   19       (Against Defendants MICHAEL MORTIMER, RYAN WHITE, SUPERVISORY APD
                                                                                                                                                   DOES, and APD OFFICER DOES)
                                                                                                                   20
                                                                                                                               46.    In answering Paragraphs 71 through 77, Defendants incorporate by reference their
                                                                                                                   21
                                                                                                                        responses to Paragraphs 1 through 56.
                                                                                                                   22
                                                                                                                               47.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                   23
                                                                                                                        in Paragraphs 71 through 77 of Plaintiffs’ FAC.
                                                                                                                   24
                                                                                                                                                      FOURTH CLAIM FOR RELIEF
                                                                                                                   25
                                                                                                                                                 Substantive Due Process (42 U.S.C. § 1983)
                                                                                                                   26
                                                                                                                            (Against Defendants MICHAEL MORTIMER, RYAN WHITE, SUPERVISORY APD
                                                                                                                   27
                                                                                                                                                          DOES, and APD OFFICER DOES)
                                                                                                                   28
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT                7
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 8 of 14



                                                                                                                    1          48.    In answering Paragraphs 78 through 85, Defendants incorporate by reference their

                                                                                                                    2   responses to Paragraphs 1 through 56.

                                                                                                                    3          49.    Except as to matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    4   in Paragraphs 78 through 85 of Plaintiffs’ FAC.

                                                                                                                    5                                   FIFTH CLAIM FOR RELIEF
                                                                                                                    6                               Supervisor Liability (42 U.S.C. § 1983)
                                                                                                                    7          (Against Defendants MICHAEL MORTIMER and SUPERVISORY APD DOES)
                                                                                                                    8          50.    In answering Paragraphs 86 through 95, Defendants incorporate by reference their
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   responses to Paragraphs 1 through 56.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10          51.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                   11   in Paragraphs 86 through 95 of Plaintiffs’ FAC.
                                                                                                                   12                                   SIXTH CLAIM FOR RELIEF
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                       Municipal Liability – Ratification (42 U.S.C. § 1983)
                                                                                                                   14         (Against Defendants MICHAEL MORTIMER, SUPERVISORY APD DOES, CITY
                                                                                                                                                   POLICYMAKING DOES, and CITY)
                                                                                                                   15
                                                                                                                               52.    In answering Paragraphs 96 through 103, Defendants incorporate by reference their
                                                                                                                   16
                                                                                                                        responses to Paragraphs 1 through 56.
                                                                                                                   17
                                                                                                                               53.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                   18
                                                                                                                        in Paragraphs 96 through 103 of Plaintiffs’ FAC.
                                                                                                                   19                                SEVENTH CLAIM FOR RELIEF
                                                                                                                   20
                                                                                                                                          Municipal Liability – Failure to Train (42 U.S.C. § 1983)
                                                                                                                   21        (Against Defendants MICHAEL MORTIMER, SUPERVISORY APD DOES, CITY
                                                                                                                   22                              POLICYMAKING DOES, and CITY)
                                                                                                                               54.    In answering Paragraphs 104 through 114, Defendants incorporate by reference their
                                                                                                                   23
                                                                                                                        responses to Paragraphs 1 through 56.
                                                                                                                   24
                                                                                                                               55.    Except as to matters previously admitted, Defendants deny the remaining allegations
                                                                                                                   25
                                                                                                                        in Paragraphs 104 through 114 of Plaintiffs’ FAC.
                                                                                                                   26

                                                                                                                   27
                                                                                                                               ///
                                                                                                                   28
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT                8
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                          Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 9 of 14



                                                                                                                    1                                 EIGHTH CLAIM FOR RELIEF
                                                                                                                    2          Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)

                                                                                                                    3       (Against Defendants MICHAEL MORTIMER, SUPERVISORY APD DOES, CITY

                                                                                                                    4                              POLICYMAKING DOES, and CITY)

                                                                                                                    5          56.    In answering Paragraphs 115 through 124, Defendants incorporate by reference their

                                                                                                                    6   responses to Paragraphs 1 through 56.

                                                                                                                    7          57.    Except as to matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    8   in Paragraphs 115 through 124 of Plaintiffs’ FAC.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                  NINTH CLAIM FOR RELIEF
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                 False Arrest/False Imprisonment
                                                                                                                   11       (Against Defendants MICHAEL MORTIMER, RYAN WHITE, SUPERVISORY APD
                                                                                                                   12                                  DOES, APD OFFICER DOES, and CITY)
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13          58.    In answering Paragraphs 125 through 133, Defendants incorporate by reference their

                                                                                                                   14   responses to Paragraphs 1 through 56.

                                                                                                                   15          59.    Except as to matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   16   in Paragraphs 125 through 133 of Plaintiffs’ FAC.

                                                                                                                   17                                  TENTH CLAIM FOR RELIEF
                                                                                                                   18                                     Battery (Wrongful Death)
                                                                                                                   19       (Against Defendants MICHAEL MORTIMER, RYAN WHITE, SUPERVISORY APD
                                                                                                                   20                                  DOES, APD OFFICER DOES, and CITY)

                                                                                                                   21          60.    In answering Paragraphs 134 through 139, Defendants incorporate by reference their

                                                                                                                   22   responses to Paragraphs 1 through 56.

                                                                                                                   23          62.    Except as to matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   24   in Paragraphs 134 through 139 of Plaintiffs’ FAC.

                                                                                                                   25                              ELEVENTH CLAIM FOR RELIEF

                                                                                                                   26                                 Negligence (Wrongful Death)

                                                                                                                   27                                     (Against all Defendants)

                                                                                                                   28          63.  In answering Paragraphs 140 through 145, Defendants incorporate by reference their
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT           9
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                         Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 10 of 14



                                                                                                                    1   responses to Paragraphs 1 through 56.

                                                                                                                    2           64.     Except as to matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    3   in Paragraphs 140 through 145 of Plaintiffs’ FAC.

                                                                                                                    4                                   TWELFTH CLAIM FOR RELIEF
                                                                                                                    5                     Violation of California Code of Civil Procedure section 52.1
                                                                                                                    6                                        (Against all Defendants)
                                                                                                                    7           65.     In answering Paragraphs 146 through 157, Defendants incorporate by reference their
                                                                                                                    8   responses to Paragraphs 1 through 56.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9           66.     Except as to matters previously admitted, Defendants deny the remaining allegations
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   in Paragraphs 146 through 157 of Plaintiffs’ FAC.
                                                                                                                   11                                       PRAYER FOR RELIEF
                                                                                                                   12           67.     Defendants neither admit or deny the allegations in Plaintiffs’ “Prayer for Relief”
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   portion of the FAC, which includes subparts A through H, as it includes contentions and legal
                                                                                                                   14   matters not proper for admission or denial.
                                                                                                                   15                                    DEMAND FOR JURY TRIAL
                                                                                                                   16           68.     Defendants neither admit or deny the allegations in Plaintiffs’ “Demand for Jury

                                                                                                                   17   Trial” portion of the FAC, as it includes contentions and legal matters not proper for admission or

                                                                                                                   18   denial. Defendants herein demand a jury trial.

                                                                                                                   19                                       AFFIRMATIVE DEFENSES
                                                                                                                   20           1.      AS FOR A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   21   allege that Plaintiffs’ FAC fails to state cognizable legal theories and/or facts sufficient to constitute

                                                                                                                   22   cognizable legal theories against Defendants

                                                                                                                   23           2.      AS FOR A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   24   allege that Plaintiffs failed to state facts sufficient to support a prayer for punitive damages and/or

                                                                                                                   25   exemplary damages against any Defendant.

                                                                                                                   26           3.      AS FOR A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   27   allege that Plaintiffs and/or Decedent had full knowledge of all the risks, dangers, and hazards, if

                                                                                                                   28   any there were, and nevertheless voluntarily and with full appreciation of the amount of danger
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT             10
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                         Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 11 of 14



                                                                                                                    1   involved in his actions and the magnitude of the risk involved, assumed the risk of injuries and

                                                                                                                    2   damages to themselves.

                                                                                                                    3          4.      AS FOR A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                    4   allege that at all times and places mentioned in Plaintiffs’ FAC, Plaintiffs and/or Decedent failed

                                                                                                                    5   to mitigate the amount of their damages, if any. The damages claimed by Plaintiffs could have

                                                                                                                    6   been mitigated by due diligence on their part and/or Decedent’s part or by one acting under similar

                                                                                                                    7   circumstances. Plaintiffs and/or Decedent’s failure to mitigate is a bar or limit to their recovery

                                                                                                                    8   under their FAC.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9          5.      AS FOR A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   allege that the sole proximate cause of the injuries and damages, if any, allegedly suffered by

                                                                                                                   11   Plaintiffs was the negligence and fault of the Decedent and/or others, or on the part of any person

                                                                                                                   12   or entity for whose acts or omissions Defendants are not legally or otherwise responsible, or, in the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   alternative, that the negligence and fault of the Decedent and/or others in and about the matters

                                                                                                                   14   alleged in the FAC herein proximately contributed to the happening of the incident and to the

                                                                                                                   15   injuries, loss and damages complained of, if any there were, and said negligence on the part of

                                                                                                                   16   Decedent or others requires that any damages awarded to Plaintiffs shall be diminished in

                                                                                                                   17   proportion to the amount of fault attached to the Decedent and/or others.

                                                                                                                   18          6.      AS FOR A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   19   allege that Plaintiffs and/or Decedent, by virtue of their own conduct and omissions, have enhanced
                                                                                                                   20   and materially contributed to the damages, if any there may be, allegedly sustained by Plaintiffs

                                                                                                                   21   and/or Decedent as a result of the acts or omissions complained of herein.

                                                                                                                   22          7.      AS FOR A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   23   Defendants allege that at all times herein mentioned, the acts complained of, if any there were, were

                                                                                                                   24   privileged under applicable federal and state statutes and/or case law.

                                                                                                                   25          8.      AS FOR AN EIGHTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   26   allege that at all times herein mentioned, Defendants are immune from liability herein pursuant to

                                                                                                                   27   the provisions of California Government Code Sections 810 through 996.6.

                                                                                                                   28          9.   AS FOR A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT 11
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                         Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 12 of 14



                                                                                                                    1   allege that at all times herein mentioned, all actions taken by the Defendants (and/or any other

                                                                                                                    2   officers named herein at any time) was/were reasonable under the circumstances and taken under a

                                                                                                                    3   good faith belief that the actions were not unlawful and the Defendants are therefore immune under

                                                                                                                    4   the “good faith immunity” and/or qualified immunity doctrine.

                                                                                                                    5          10.     AS FOR A TENTH SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                    6   allege that Defendants shall only be responsible for damages, if any, in an amount determined

                                                                                                                    7   pursuant to and in accordance with Proposition 51 (Civil Code § 1431.2).

                                                                                                                    8          11.     AS FOR AN ELEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE,
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Defendants allege that the alleged acts or omissions of the Defendants (and/or any other officers
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   named herein at any time), were based upon the officers’ reasonable cause to believe that they had

                                                                                                                   11   reasonable suspicion to detain and/or probable cause to arrest the Decedent, and the Defendants

                                                                                                                   12   used reasonable force to effect the detention and/or arrest to prevent the escape and overcome the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   resistance of the Decedent, and for the safety of the lives of themselves and others; and the

                                                                                                                   14   Defendants are therefore immune by virtue of the provisions of Section 836.5(a) and 836.5(b) of

                                                                                                                   15   the Penal Code.

                                                                                                                   16          12.     AS FOR A TWELFTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   17   Defendants allege that only such reasonable force as was necessary and lawful under the

                                                                                                                   18   circumstances was used by the Defendants in relation to their contact with Decedent.

                                                                                                                   19          13.     AS FOR A THIRTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,
                                                                                                                   20   Defendants allege that to the extent Plaintiffs alleges or asserts matters not contained in a legally

                                                                                                                   21   sufficient claim filed by them, this action is barred by the claims requirement set forth in California

                                                                                                                   22   Government Code § 905 et seq.

                                                                                                                   23          14.     AS FOR A FOURTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   24   Defendants allege that the matters complained of by Plaintiffs, if committed by the Defendants,

                                                                                                                   25   were consented to by Decedent and/or Plaintiffs.

                                                                                                                   26          15.     AS FOR A FIFTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   27   Defendants allege that at or about the time of the alleged event, the Defendants were presented with

                                                                                                                   28   and had in their possession sufficient facts to constitute reasonable suspicion for a detention and/or
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT                 12
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                         Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 13 of 14



                                                                                                                    1   probable cause for the arrest of Decedent.

                                                                                                                    2           16.     AS FOR A SIXTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                    3   Defendants allege that Plaintiffs have failed to state a cause of action in that each of the causes of

                                                                                                                    4   action as alleged herein is barred by provisions of Sections 312 through 362 of the California Code

                                                                                                                    5   of Civil Procedure.

                                                                                                                    6           17.     AS FOR A SEVENTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                    7   Defendants allege that Plaintiffs have no standing to bring this civil action and/or some of the claims

                                                                                                                    8   alleged in this action.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9           18.     AS FOR AN EIGHTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Defendants allege that there is no statutory or other basis for the attorney's fees sought by Plaintiffs.

                                                                                                                   11           19.     AS FOR A NINETEENTH SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   12   Defendants allege that the Defendants were acting in good faith in respect to the acts and/or
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   omissions alleged in the FAC.

                                                                                                                   14           20.     AS FOR A TWENTIETH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   15   Defendants allege that Decedent, himself, was violent, combative, threatening, and/or furtive

                                                                                                                   16   towards the Defendant peace officers, and the Defendant peace officers acted in self-defense and/or

                                                                                                                   17   per their sworn duty, in relation to any claimed use of force.

                                                                                                                   18           21.     AS FOR AN TWENTY-FIRST, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   19   Defendants allege that they reasonably relied upon dispatch reporting and records, public records
                                                                                                                   20   and/or information of the State of California, other law enforcement related databases and other

                                                                                                                   21   sources of information, in taking the action against Decedent, making their conduct reasonable and

                                                                                                                   22   lawful under the circumstances.

                                                                                                                   23           22.     AS FOR A TWENTY-SECOND, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   24   these answering Defendants allege that they are immune from liability herein pursuant to the

                                                                                                                   25   absolute privilege of Civil Code § 47(b).

                                                                                                                   26                               DEFENDANTS’ PRAYER FOR RELIEF

                                                                                                                   27           WHEREFORE, Defendants pray for the following relief:

                                                                                                                   28                   1.That Plaintiffs take nothing by way of their FAC herein;
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT           13
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
                                                                                                                         Case 4:18-cv-07391-HSG Document 67 Filed 05/07/21 Page 14 of 14



                                                                                                                    1                  2.     For costs of suit;

                                                                                                                    2                  3.     For attorney’s fees;

                                                                                                                    3                  4.     For such further relief as this Court may deem just and proper.

                                                                                                                    4          The undersigned attests that permission in the filing of this document has been obtained

                                                                                                                    5   from the signatory below which shall serve in lieu of the actual signatures on the document.

                                                                                                                    6   Dated: May 7, 2021                    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                              BORGES & AMBACHER LLP
                                                                                                                    7

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                              By:       /s/ Noah G. Blechman
                                                                                                                    9                                                Noah G. Blechman
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                                     Attorneys for Defendants
                                                                                                                   10                                                City of Antioch, Officers Michael Mortimer and Ryan
                                                                                                                                                                     White
                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         ANSWER TO FIRST AMENDED COMPLAINT                 14
                                                                                                                         FOR WRONGFUL DEATH AND DAMAGES–
                                                                                                                         C18-7391 HSG
